Citation Nr: 1328539	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 
2008. 

In March 2009, the Department of Veterans Affairs (VA) 
determined that his period of active service from August 
1995 to July 16, 2007, was to be considered honorable for VA 
compensation purposes and that his period of service from 
July 17, 2007 to August 7, 2008 was dishonorable for VA 
compensation purposes.  Thus, the character of discharge for 
this latter period of service constitutes a bar to VA 
compensation benefits based on injuries or disabilities 
originating as a result of that period.  See 38 C.F.R. § 
3.12(a) (2012).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In this case, the Board remanded the Veteran's 
claim in June 2011 and January 2013 so that he might be 
provided an adequate VA examination.  As noted in further 
detail below, the Veteran underwent VA examinations dated in 
July 2011 and February 2013.  The February 2013 VA examiner 
addressed the inadequacies of the July 2011 VA examination 
report.  Further, the Veteran's claim was readjudicated in a 
March 2013 Supplemental Statement of the Case (SSOC).  As 
such, there is compliance with the Board's prior remand 
instructions.  See Stegall, 11 Vet. App. at 271.


FINDING OF FACT

The Veteran does not have a chronic tinnitus disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic tinnitus 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant. Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a 'service 
connection' claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the 
originating agency provided the Veteran with the notice 
required under the VCAA and under Dingess by a letter mailed 
in March 2009.  Subsequently, in June 2009, the RO 
adjudicated the Veteran's claim in the first instance.  
Accordingly, with respect to VCAA notice, there is no 
prejudice to the Veteran in the Board's proceeding with the 
issuance of a decision on the merits as to his service-
connection claim for tinnitus.

Concerning the VA's duty to assist, the Board notes that the 
Veteran's service treatment records, post-service VA 
treatment record, and his lay statements of argument have 
been obtained.  Pertinently, the Veteran has not indicated 
that any other private or VA treatment reports relevant to 
his tinnitus claim currently exist.

With respect to the July 2011 VA audiological examination 
report which addressed the current nature and etiology of 
the Veteran's claimed tinnitus, the Board notes that the 
examination report was inadequate as it seemed to be based 
on the lack of complaints in service.  The RO obtained an 
additional VA opinion in February 2013.  The February 2013 
opinion reflects that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, 
considered recent examination findings contained in the July 
2011 report, and rendered an appropriate diagnosis 
consistent with the remainder of the evidence of record.  
The Board therefore concludes that this July 2011 
examination report in conjunction with the February 2013 
opinion is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions with 
respect to the issues on appeal have been met.  38 C.F.R. § 
3.159(c) (4).

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.  The Board 
is satisfied that any procedural errors in the originating 
agency's development and consideration of the claim were 
insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 
C.F.R. § 3.103 (2012).  He has retained the services of a 
representative, and declined an opportunity for a personal 
hearing.  Accordingly, the Board will address the claims on 
appeal.

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2012).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus or relationship between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability); see also Chelte v. Brown, 10 Vet. App. 268 
(1997) (observing that a 'current disability' means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection). For certain 
chronic disorders, including sensorineural hearing loss 
disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that 'a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.'  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends he has tinnitus that was 
caused by acoustic trauma he endured from working as a sonar 
technician during his active duty military service.  Given 
the circumstances of his service, the Board has accepted his 
reports of in-service noise exposure.  

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the two.  See Hickson, 12 Vet. App. at 253.

The medical evidence of record does not reflect that the 
Veteran currently has a chronic tinnitus disability.  
Although the Veteran has alleged ringing in his ears, during 
the July 2011 VA examination, the Veteran claimed that his 
tinnitus was intermittent with frequency of once a month and 
duration of a few seconds to one minute.  He reported onset 
about 10 years ago with no specific onset.  The examiner 
found that as there are no complaints of tinnitus in 
service, and since the infrequent nature of the tinnitus is 
not clinically significant, the tinnitus is not a result of 
military service.  In a February 2013 opinion, another VA 
examiner found that there is no claimed tinnitus causally 
related to noise injury.  The examiner noted there is no 
evidence that hearing loss or significant threshold changes 
occurred during military service, and there is no basis on 
which to conclude that claimed tinnitus was caused by noise 
exposure.  The examiner reviewed the July 2011 VA 
examination which noted that "tinnitus is intermittent with 
frequency of once a month and duration of a few seconds to 
one minute."  The examiner opined that these head noises are 
completely within the normal experience, do not meet the VA 
standard for being considered chronic, and do not warrant a 
diagnosis of sensorineural tinnitus.  Given the 
aforementioned information, it is the VA examiner's opinion 
that it is less likely than not that the Veteran's tinnitus 
is related to his duties while in military service.  

The Board has no reason to doubt that the Veteran currently 
experiences ringing of the ears.  Indeed, he is competent to 
testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  In fact, it was the Veteran's lay assertions 
that prompted the VA to test the Veteran's claimed hearing 
loss to see if the symptoms he described actually amounted 
to a disability for VA purposes.  However, as noted above, 
the medical evidence does not contain audiological findings 
consistent with a chronic tinnitus disability.  Moreover, 
the Veteran, as a lay person, is not competent to opine that 
any current tinnitus impairment rises to the level of 
disability as contemplated by VA regulations.  That is, he 
is not shown to have the necessary training, expertise, or 
medical knowledge necessary to render medical opinions or 
findings.

In the absence of any diagnosed tinnitus, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element 
(1) has not been met as to the Veteran's tinnitus claim, and 
it fails on this basis alone.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


